PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 10,735,079
Issue Date: August 04, 2020
Application No. 16/231,903
Filed: December 24, 2018
Attorney Docket No. GOL-0046C2
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refunds filed October 22, 2020.  

The request for refund is GRANTED.

Applicant request a refund ($70.00) for petition fee paid July 31, 2020, stating” Applicant filed a QPIDS that did not register with the USPTO because of system and/or network issues as the USPTO”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as no fee was due a total of $70.00, has been refunded to applicant’s credit card account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions